Jacob Allen plaint. conta Richard Knight & Hannah his wife as Shee is Executrix to the Estate of her former husband Hope Allen deced Defendt in an action of the case for witholding from and not paying unto the plaint. about Sixty four pounds given him by the last Will of his Father Hope Allen as by the sd Will & the Inventory of the Estate of his sd Father more fully will make appeare to bee the plaints proportion thereof or thereabouts wth damages: . . . The Iury . . . found for the plaint. That the Defendt pay and deliver him his proportionable part of his Father Hope Allen’s Estate according to Will & costs of Court allowd Forty one Shillings and five pence.